UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7006


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEMARIO COVINGTON, a/k/a Booger,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:11-cr-00417-TLW-1)


Submitted: May 3, 2021                                             Decided: May 27, 2021


Before GREGORY, Chief Judge, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demario Covington, Appellant Pro Se. Justin William Holloway, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Demario Covington appeals the district court’s orders denying his 18 U.S.C.

§ 3582(c) motions for a sentence reduction based on Amendment 782 to the Sentencing

Guidelines and the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194,

5222. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. See United States v. Covington, No. 4:11-cr-

00417-TLW-1 (D.S.C. June 24, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2